DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is responsive to amendment filed on 08/29/2022.

Response to Amendment
The Examiner has acknowledged the amended claim 1 and the submission of new claims 2 – 18.  The statutory double patenting of claim 1 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 - 18 of US Application No. 17/340,510 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 30 of U.S. Patent No. 9,462,021.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 30 of the U.S. Patent mentioned above, contain every element of claims 1 - 18 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 18 of the instant application are therefore not patently distinct from claims 1 - 30 of the U.S. Patent No. 9,462,021 and as such are unpatentable over obvious-type double patenting.
Claims 1 - 18 of US Application No. 17/340,510 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 9,986,008.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 21 of the U.S. Patent mentioned above, contain every element of claims 1 - 18 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 18 of the instant application are therefore not patently distinct from claims 1 - 21 of the U.S. Patent No. 9,986,008 and as such are unpatentable over obvious-type double patenting.
Claims 1 - 18 of US Application No. 17/340,510 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,440,083.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 18 of the U.S. Patent mentioned above, contain every element of claims 1 - 18 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 18 of the instant application are therefore not patently distinct from claims 1 - 18 of the U.S. Patent No. 10,440,083 and as such are unpatentable over obvious-type double patenting.
Claims 1 - 18 of US Application No. 17/340,510 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,032,343.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 18 of the U.S. Patent mentioned above, contain every element of claims 1 - 18 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 18 of the instant application are therefore not patently distinct from claims 1 - 18 of the U.S. Patent No. 11,032,343 and as such are unpatentable over obvious-type double patenting.


 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 18 recite the limitation "the first estimated bandwidth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “first estimated bandwidth” has not previously been identified in the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1, 7, and 13, the limitations of “selecting, using a hardware processor, first encoding parameters for a first set of media streams to be presented on a first media device based on a first bandwidth capacity for a first network connecting the hardware processor and the first media device and a second bandwidth capacity for a second network connecting the hardware processor …” are not enabled. The Examiner is unable to find how such limitation is taken place without first calculating the first and the second bandwidth.  Therefore, one skilled in the art would not know how to make and or use the invention.
Claims 2 – 6, 8 – 12, and 14 – 18 are necessarily rejected as being dependent upon the rejection of claims 1, 7, and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 - 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Visharam et al (US 2010/0235542; hereinafter Visharam).
	Regarding claim 1, Visharam discloses a method for transmitting media streams for media programs, the method comprising:
selecting, using a hardware processor, first encoding parameters for a first set of media streams to be presented on a first media device based on a first bandwidth capacity for a first network connecting the hardware processor and the first media device and a second bandwidth capacity for a second network connecting the hardware processor and a second media device (paragraphs [0048 - 0050]; Visharam discloses that the bandwidth between the server and client can be automatically detected and the bandwidth is mapped by the server to an appropriate video bit rate. The client video player is supplied with a steady stream of video data); and
transmitting the first set of media streams as a plurality of media streams based on the first encoding parameters to the first media device (paragraphs [0048 - 0050]; Visharam discloses that the time scale is not compromised but the amount of data delivered to the client can vary to match the available bandwidth).
Regarding claim 2, Visharam discloses the method of claim 1, further comprising receiving, from the first media device, an indication of an amount of data corresponding to the first set of media streams remaining in a buffer of the first media device in connection with acknowledgement of receipt of the first set of media streams (paragraphs [0007], [0062 – 0063], [0244]).
Regarding claim 3, Visharam discloses the method of claim 2, further comprising:
determining updated encoding parameters based on the amount of data remaining in the buffer of the first media device (paragraphs [0153], [0266]; Visharam discloses that the MFD 1601 can detect any bandwidth changes between the client and the MFD 1601); and 
transmitting, to the first media device, a second set of media streams using the updated encoding parameters (paragraph [0153]; Visharam discloses that the MFD can change the bit rate in response to the detected bit rate changes without the client knowing).
	Regarding claim 4, Visharam discloses the method of claim 3, wherein transmitting the second set of media streams using the updated encoding parameters comprises selecting a playlist file corresponding to the second set of media streams (paragraphs [0172], [0213]), wherein the playlist file encodes the second set of media streams using a resolution corresponding to the updated encoding parameters and a bitrate corresponding to the updated encoding parameters (paragraphs [0207 – 0209], [0153], [0266]).
	Regarding claim 5, Visharam discloses the method of claim 3, wherein the first encoding parameters include a first temporal length for the first set of media streams, and wherein each media stream in the second set of media streams has a second temporal length different than the first temporal length (paragraph [0211]).
	Regarding claim 6, Visharam discloses the method of claim 1, wherein the first encoding parameters are selected to be suitable for a bandwidth capacity lower than the first estimated bandwidth capacity (paragraphs [0087], [0106], [0214], [0227]).
Claims 7 – 18 incorporate substantively all the limitations of claim 1 – 6 in system and computer product form, rather than method form.  The reasons for rejecting claims 1 – 6 apply in claims 7 – 18.  Therefore, claims 7 – 18 are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457